       Case 2:19-cv-00910-JAP-CG Document 19 Filed 06/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

YOYA’S MARKET and
ALMA VILLEZCAS, as manager,

              Plaintiff,
v.                                                             CV No. 19-910 JAP/CG

UNITED STATES OF AMERICA,

              Defendant.

     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Extension

of Time (the “Motion”), (Doc. 17), filed June 1, 2020. In the Motion, Plaintiff requests an

additional 30 days to file a motion challenging the administrative agency decision issued

by the United States Department of Agriculture. (Doc. 17 at 1). The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until July 1, 2020 to file a

motion challenging the administrative agency’s decision; Defendant shall have until

August 1, 2020, to file a response; and Plaintiff shall have until August 14, 2020 to file

a reply.

       IT IS SO ORDERED.

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
